Elliot Gale (Bar #1119904)
egale@gajplaw.com
Gale, Angelo, Johnson, & Pruett, P.C.
1430 Blue Oaks Blvd., Ste. 250
Roseville, CA 95747
916-290-7778 ph
916-721-2767 fax
Attorneys for Plaintiff
Lucas Gepner

                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN

LUCAS GEPNER                                       Case No.: 2:20-cv-01271-WED
                                                   NOTICE OF SETTLEMENT WITH
                          Plaintiff,               DEFENDANT BANK OF AMERICA, N.A.
       v.


BANK OF AMERICA, N.A.




                          Defendant.
TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
       PLEASE TAKE NOTICE THAT plaintiff Lucas Gepner and defendant Bank of

America, N.A. have reached a settlement in principle of the above captioned case and are in the

process of documenting said settlement. Plaintiff anticipates filing a dismissal of Bank of

America, N.A. within 25 days once the settlement is finalized.
                                               Gale, Angelo, Johnson, & Pruett, P.C.
Dated: October 21, 2020                               /s/ Elliot Gale
                                                      Elliot Gale
                                                      Attorney for Plaintiff




                                       NOTICE OF SETTLEMENT - 1
         Case 2:20-cv-01271-WED Filed 10/21/20 Page 1 of 1 Document 12
